Citation Nr: 1524575	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative joint disease (DJD) of the lumbosacral spine.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011, February 2013, and April 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Back Disability

The Veteran asserts that he has a current back disability as a result of active duty service.  He underwent VA examination in connection with his claim in September 2011.  However, the Board finds the September 2011 VA examination and opinion inadequate for purposes of determining service connection.  First, the VA examiner opined that a current back disability was less likely as not caused by or a result of the Veteran being seen while in service for a back condition, but failed to address the broader, relevant question of whether a current back disability was related to active duty.  Additionally, while providing the above opinion, the VA examiner relied on the Veteran's statement that he did not seek medical attention for his back during service.  However, upon review of the service treatment records, it is clear that the Veteran did seek medical attention for back pain on at least one occasion, in May 1986.  As such, the Board finds that remand is warranted in order to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, as the Veteran receives continuous treatment through VA, the RO should obtain and associate with the file VA treatment records dated from July 2014 to the present.

Tinnitus and Right Knee Disability

In an October 2011 rating decision, the RO denied entitlement to service connection for tinnitus.  In October 2011, the Veteran submitted a statement disagreeing with the RO's decision.  The statement was not characterized by the RO as a Notice of Disagreement, but since it was filed within the appeal period and clearly indicated disagreement with the rating decision denying entitlement to service connection for tinnitus, the Board finds that it is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2014).  Additionally, the RO denied entitlement to service connection for a right knee disability in an April 2013 rating decision.  In July 2013, the Veteran submitted a Notice of Disagreement with the April 2013 rating decision.  The record does not indicate that a Statement of the Case has been issued for either claim.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issues of entitlement to service connection for tinnitus and a right knee disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2014 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any back disability, to include DJD of the lumbosacral spine.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination report and treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability began in service, was caused by service, or is otherwise related to service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After this development has been completed, re-adjudicate the claim of entitlement to service connection for a back disability, to include DJD of the lumbosacral spine.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

4.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to service connection for tinnitus and entitlement to service connection for a right knee disability.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to the issues, return the claims to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

